Citation Nr: 0121063	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
lumbosacral strain with arthritis, for the period from 
November 1, 1994 through June 29, 1997.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision by the Chicago, Illinois RO, which reduced the 
disability evaluation for the veteran's service-connected 
lumbosacral strain with arthritis from 40 to 20 percent, 
effective November 1, 1994.

The Board issued a decision in May 1997 that essentially 
affirmed the RO determination, and the veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In October 1998, the veteran and the 
Secretary filed with the Court a joint motion to remand the 
case.  Also in October 1998, the Court issued an order 
vacating the May 1997 decision and remanding the matter back 
to the Board for further consideration consistent with the 
directives in the joint motion.  Specifically, the Board was 
directed to provide adequate reasons or bases for its 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321.

In April 1999, the Board issued a decision that again 
affirmed the reduction of the evaluation for the veteran's 
service-connected back condition from 40 to 20 percent.  In 
November 2000, the Court issued an order vacating the Board's 
April 1999 decision and remanding the matter back to the 
Board for readjudication.  The Board was directed to compare 
the medical findings made in each of the examination reports, 
to include the veteran's complaints of pain, and to explain 
how or why the available evidence did or did not reflect an 
improvement in the veteran's "ability to function under the 
ordinary conditions of life and work."  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).

The Board notes that the veteran was represented in his prior 
appeals by R. Edward Bates, Esq.  However, in June 1999, Mr. 
Bates withdrew his representation of the veteran.  
Accordingly, the Board will review the case with the veteran 
petitioning for relief in a pro se capacity.

Furthermore, the Board notes that by rating decision dated in 
December 2000, the RO granted an increased (40 percent) 
rating for lumbosacral strain with arthritis, effective from 
June 30, 1997.  Consequently, the issue on appeal has been 
restyled as set forth on the title page of this decision.


FINDINGS OF FACT

1.  In April 1992, the RO granted an increased rating, to 40 
percent, rating for the veteran's lumbosacral strain with 
arthritis, effective from January 23, 1991; the evaluation 
was based on February 1991, October 1991 and March 1992 VA 
examination reports.

2.  Following a VA examination in December 1993, the RO 
proposed reducing the veteran's evaluation for his service-
connected low back disability from 40 percent to 20 percent 
in March 1994.  In September 1994, the RO implemented the 
reduction, effective from November 1, 1994.

3.  When compared with medical findings that formed the basis 
for the increase, the December 1993 examination report does 
not clearly reflect improvement in the veteran's overall 
service-connected low back disability. 


CONCLUSION OF LAW

As, the rating for the veteran's lumbosacral strain with 
arthritis was improperly reduced from 40 percent to 20 
percent, effective November 1, 1994, the criteria for 
restoration of the 40 percent rating from that date through 
June 29, 1997 have been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(e), 
3.321(b)(1), 3.344(c), 4.1, 4.2, 4.13 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1979, the RO received three lay statements from the 
veteran's then-employers, prospective employers and fellow 
employees.  The first, an undated statement from a co-worker, 
indicates that although the veteran had been employed at 
Maharishi International University as a security guard, he 
really was unable to discharge his job duties properly due to 
his back trouble.  The co-worker recalled having filled in 
for the veteran many times.  She reported that the job 
required a lot of walking and, in his case, driving back and 
forth between cities.  The second statement consisted of a 
letter from a roadmaster of a section labor crew dated in 
June 1979 advising the veteran that his employment 
application had been disapproved due to his inability to 
perform work up to the job-standards.  The third statement, 
dated in July 1979, was from the manager of Valley Supply and 
Equipment, who said that the veteran had been employed for 
nine days that month but that he could not continue 
employment there because he could not lift the fifty and one-
hundred pound cylinders.

A VA hospital summary reflects that the veteran was 
hospitalized between May and June 1984 with chronic low back 
muscle strain and situational depression.  He had been 
admitted complaining that he was unable to maintain work 
because of his back pain.  The attending physician reported 
that on discharge the veteran understood that certain 
physical activity would increase his pain and muscle spasms.  
The physician reported that the veteran was able to work at 
jobs that would not aggravate his low back pain.  The 
veteran's activity was somewhat limited.  He was unable to do 
any lifting of objects above ten pounds.  He was not to do 
any type of bending over.  The physician reported that the 
veteran's hospital stay had not altered his disability 
rating. 

In December 1990, the veteran underwent a disability 
examination for physical therapy purposes at Mahaska County 
Hospital.  He complained of left lower extremity weakness 
with occasional leg pain as well as constant backache.  His 
forward flexion was found to be limited, and he experienced 
increased pain on elevating his hips to 90 degrees of 
flexion.  There was also pain on spinal extension.  His 
lumbar spine was slightly in lordosis and lacked the normal 
flexion curve.  He was positive to straight leg raising on 
the right at 45 degrees.  The assessment was bilateral 
hamstring tightness with positive straight leg raise on the 
right, limited spinal mobility into flexion with increased 
lordotic posture and left lower extremity weakness especially 
in the quadriceps and hamstring muscle groups.  It was 
recommended that he be placed on an exercise program to 
strengthen his back muscles, as well as to improve his 
mobility, especially in spinal flexion.  It was recommended 
that he be restricted from any activity that involved bending 
at the waist or heavy lifting.

In February 1991, the veteran underwent a VA compensation and 
pension examination.  He reported that he had worked at "Hy 
Vee" from August 1989 to June 1990 and had lost four days of 
work due to his back.  He said that there was too much 
bending and lifting in this job.  He reported that he had not 
worked since July 1990, due to his low back pain that would 
come on during physical activities.  He denied pain while at 
rest but he said he had to sleep on the floor.  He said that 
physical therapy helped only for a short period of time.  He 
said that he occasionally felt radiation of his low back pain 
into his left thigh.  He reported taking Motrin for his pain.  
Physical examination disclosed normal lordosis of the spine, 
no muscle spasm and no tenderness.  Gait was normal.  The 
veteran was able to bend forward with his knees straight 
until his fingertips reached his toes.  He was able to 
extend, bend laterally and rotate completely without pain.  
Straight leg raising was positive at 60 degrees on the left 
but negative on the right.  Knee jerks and ankle jerks were 
active and equal bilaterally.  The veteran was able to get up 
on his toes and heels, squat and walk while squatting.  X-
rays revealed narrowing at the L5-S1 interspace with 
associated sclerotic changes.  The diagnosis was lumbosacral 
strain with arthritis.

In March 1991, the veteran submitted a summary of his 
employment history from 1980 to 1991.  While he indicated 
that he did not work in 1980 and 1981 due to back trouble, he 
said he worked as a supply clerk in 1982 and used back 
support at all times.  He was laid off from his job in 1983 
and retrained in small engine repair.  He worked 
approximately six months in this field in 1984 but he had 
back problems.  After being hospitalized for depression 
secondary to his back disorder, he entered barber college in 
1987 and started work in a barbershop that year.  However, 
the barbershop was closed in 1989 to make way for new 
development.  He then worked for "Hy Vee" for eleven 
months.  He had two bouts of back trouble at this time, and 
he was passed over for promotion.  He reported having been in 
State Vocational Rehabilitation due to nervousness and back 
problems.

An August 1991 statement by the veteran's wife indicates that 
the veteran had worked as a barber until July 1989, and that 
he had taken time off while working at this job due to back 
problems and stress.  She stated that the veteran ultimately 
had lost his position due to development of a new K-mart at 
his location.  She further stated that the veteran was ready 
to give up his trade, due to physical and mental exhaustion.  
She indicated that he then went to work at Hy-Vee on third 
shift so he wouldn't have to deal with people, but his job 
was discontinued due to new technology.  He then was made a 
night stocker, which was very difficult for him because of 
the lifting, bending and pain as well as because of having to 
deal with eighteen and nineteen year old supervisors.  He 
quit this job because of back pain and because he was 
stressed out.  In April 1990, he was referred from VA to a 
state vocational rehabilitation agency.  He could not 
complete the process, however, because of emotional problems 
and stress.  He then worked at Food for Less but after a week 
he was written up because of a violent outburst over a minor 
incident.  She indicated that she had seen him force himself 
to go to work when his body was contorted from pain because, 
essentially, they needed his paycheck.  She also indicated 
that his legs bothered him every night, that he never got the 
sleep he needed, and that he slept on the floor each night.  
She said he was forced to take minimum wage jobs because 
nobody wanted someone with a "bad back."  He also could not 
return to school because he could not sit for long periods.  
They had to move into an apartment because he was unable to 
perform outdoor chores.  She also said he could not take a 
job involving pressure or responsibility because this would 
make him angry enough to the point where he would either quit 
or get fired.

A September 1991 statement from Charles F. Elmendorf, D.O., 
indicates that the veteran was examined in July 1991 and 
complained of back pain at that time.  Examination revealed 
that the veteran had lumbar flexion to 45 degrees and lumbar 
extension to 5 degrees.  Dr. Elmendorf opined that the 
veteran had chronic myofascial strain syndrome and 
recommended treatment with osteopathic manipulation, as well 
as with muscle relaxants and anti-inflammatory medication.

In October 1991, the veteran submitted an employment history.  
Here, he said that from August 1976 to March 1977 he worked 
in plumbing and heating, and that he left because of his 
back.  From March 1977 to May 1978 he was unemployed due to 
his back problems and due to ear surgery.  From May 1978 to 
July 1978, he had back problems while working in construction 
and welding and therefore left his job.  Then from August 
1981 to April 1982 he worked in a textile mill that closed.  
From January 1985 to February 1985 he had worked but he lost 
his job when his back went out.  From June 1985 to July 1985, 
he had a sales position with an automobile company but that 
he left because he had to spend too much time on his feet and 
because he had hurt his back.  He also worked from August 
1985 to November 1985, but also left that job because the 
work was too hard on his back.  From August 1989 to June 
1990, he worked at Hy-Vee Foods.  He left because of back 
problems and nerves.  From April 1991 to date, he worked only 
part-time.  He said he was physically and mentally incapable 
of full-time work.

During an October 1991 special VA orthopedic examination, the 
veteran detailed his history of back problems since his 
injury in January 1969.  On examination, mild discomfort was 
noted to deep pressure and percussion across the lumbosacral 
region of the back.  Muscle spasm was not present.  The 
veteran stood erect and was able to walk on the toes and 
heels of either foot.  Straight leg raising in the sitting 
position was negative, and in supine position on the right 
and left each to 80 degrees being negative.  The knee and 
ankle reflexes were active and normal.  Some sensory 
diminution was described to pinprick over the lateral aspect 
of the left calf, and there appeared to be a very mild 
weakness of the extensor hallucis on the left.  The veteran 
was able to touch his toes on forward bending, with extension 
to 20 degrees, lateral right bending to 25 degrees and 
lateral left bending to 20 degrees.  He was able to rotate 90 
degrees to the right and left.  X-rays revealed some 
narrowing of the lumbosacral disc space.  The veteran was 
diagnosed with chronic low back pain without definite 
physical findings indicative of a herniated disc, except for 
slight weakness of the extensor hallucis on the left and a 
slight sensory diminution on the lateral calf.

In February 1992, the RO received an undated statement from 
the manager of a grocery store where the veteran had worked 
since April 1991.  The manager indicated that the veteran was 
given the opportunity to work in the evenings stocking 
shelves, but was unable to continue with this assignment 
because of back pain.  In addition, the manager noted a 
couple of negative incidents related to the veteran's 
"mood."  A copy of an Employee Corrective Action Notice 
dated in December 1991 indicated that the veteran was sent 
home because of his behavior.  It was noted that another such 
incident would result in the veteran's termination.

Also in February 1992, the veteran testified at a personal 
hearing before the RO.  He described the pain in his lower 
back that went into his left leg down to the top of his knee 
and went up his spine to his shoulder blades.  The veteran 
indicated that he was limited in his activities and could not 
work full-time because of his physical limitations.

During his March 1992 VA examination, the veteran related his 
long history of back pain and treatment and noted that over 
time the pain had increased in intensity and frequency.  The 
veteran noted that he limited his activities moderately to 
accommodate for his discomfort and reported that he was 
unable to maintain full-time employment.  He denied any 
paresthesia.  According to the veteran, he tried multiple 
conservative therapies without any relief.  He noted that 
nonsteroidal anti-inflammatories helped somewhat, but did not 
relieve the discomfort completely.

Physical examination indicated that range of motion of the 
lumbar spine was limited primarily on flexion.  Straight leg 
raising was negative on the right, and produced back 
discomfort at 90 degrees on the left with a mild radicular 
component down the posterior aspect of the left lower leg to 
the knee.  The veteran's gait was normal and motor strength 
testing revealed all muscle groups to be 5/5 in both lower 
extremities.  Sensory examination revealed a diffuse 
hypesthesia on the lateral aspect of his left lower extremity 
as well as the dorsum of the foot.  To a lesser degree 
hypesthesia was noted in the lateral and medial aspects of 
his left foot.  Deep tendon reflexes were 2+ bilaterally and 
symmetrically.  No clonus or evidence of myelopathy was 
noted.  An MRI of the lumbosacral spine revealed degenerative 
disc disease at multiple levels in the low back with a 
bulging disc at L5-S1, primarily on the right side (the side 
opposite his radicular complaints).  The examiner opined that 
the veteran appeared to be moderately restricted in his 
activity secondary to his back pain.

In April 1992, the RO issued a rating decision assigning a 40 
percent disability rating to the veteran's service-connected 
lumbosacral strain with arthritis, effective from January 23, 
1991.

A July 1992 nerve conduction study was unremarkable.  The 
electromyography (EMG) revealed evidence of denervation in 
the left lateral quadriceps femoris only with no abnormal 
findings in the left adductor longus or left paraspinous 
muscle.  It was noted that these results were consistent with 
a limited compressive lesion in the left L2-L4 roots or 
femoral nerve.  It was noted further that the negative 
paraspinal muscle examination did not completely rule out a 
root compression.

During a December 1993 VA examination, the veteran indicated 
that he was unemployed for a year; he stated, "I can't do 
it."  The veteran noted a history of lumbosacral strain and 
complained of "a lot of pain all up and down my spine and 
lower back."  According to the veteran, the pain was 
continuous.  He noted that Motrin offered some relief.  The 
veteran reported radiation of the pain into his left 
posterior thigh to the knee that was present on a fairly 
constant basis.  He indicated that his pain decreased when he 
reclined and increased with weather changes.  The veteran 
denied radicular signs.

Physical examination revealed that the veteran had multiple 
signs of incongruency including pain with axial compression, 
skin rolling, and pelvic rotation.  The veteran verbalized 
excessively with motion and walked stiffly.  The veteran's 
straight leg raising examination was negative seated, but 
positive for pain into the hips and thighs in the supine 
position bilaterally.  No postural abnormalities or fixed 
deformities were noted.  Musculature of the back was normal 
and symmetric.  Range of motion permitted forward flexion 
with fingers to two centimeters of his toes.  The veteran had 
backward extension to 15 degrees, left and right lateral 
flexion to 30 degrees, and rotation to the left and right to 
40 degrees.  The veteran complained of pain with all of these 
motions.  The examiner noted no evidence of neurological 
involvement with 5/5 strength that was symmetric in both 
lower extremities.  Reflexes were symmetric without evidence 
of sensory deficit subjectively.  X-rays were negative with 
the exception of a limbus at the inferior aspect of the 
anterior portion of L5 that was a normal congenital variant 
and did not indicate any previous injury.  The examiner's 
assessment was "[n]o diagnostic abnormality."  

Based on the December 1993 VA examination findings, in a 
March 1994 rating decision, the RO proposed to reduce the 
veteran's evaluation for lumbosacral strain with arthritis to 
20 percent.  The RO indicated that, although the evidence 
showed radiological findings of degenerative disease at L5-S1 
and L4-L5, there was only the evidence showed only slight 
limitation of motion of the lumbar spine with pain, no 
demonstrable muscle spasm, no deformity of the lumbar spine, 
no atrophy of the musculature of the back or lower 
extremities, and no evidence of neurological pathology.

In an April 1994 letter, the RO notified the veteran of its 
intention to reduce his rating, and informed him that he 
could submit medical or other evidence to show that a 
reduction in his rating was not warranted.

During a June 1994 personal hearing before the RO, the 
veteran testified that he had nearly constant lower back pain 
("a knotted pain") which went into his left hip and leg, in 
addition to his neck.  According to the veteran, bending, 
twisting, lifting and the weather aggravated his pain.  He 
indicated that he took 800 milligrams of Motrin daily for 
pain, but did not use a brace or support and was never told 
to sleep on any special device.  He noted that he slept on an 
orthopedic mattress with a sheet of plywood beneath it and 
that two or three months out of the year (usually the winter 
months) he could not sleep in bed because of the severity of 
his pain.  The veteran testified that he had not had an MRI 
or EMG since his rating was increased to 40 percent.  He 
stated, "I'm worse today than I was [when my rating was 
increased.]"  He indicated that he was unemployed as a 
result of his back problem and depression.  The veteran's 
spouse testified that the veteran was limited in his 
activities including bending, stooping, walking, playing with 
their grandchildren and working around the house.

In September 1994, the RO reduced the evaluation for the 
veteran's service-connected back condition from 40 to 20 
percent, effective November 1, 1994.

VA medical records received in October 1995, during the 
pendency of the appeal, include outpatient treatment records 
dated from May to December 1994, reflecting multiple somatic 
complaints, including pain from arthritis.  Those records 
include the report of a neurological consultation in August 
1994 reflecting the veteran's complaints of back pain with 
radiation to the left leg.  The veteran rated his pain as 8-9 
on a scale of 0-10.  Examination revealed: normal motor 
strength and heel and toe walk; 50 percent diminished 
sensation at left S1; deep tendon reflexes of 2+; and 
negative straight leg raising.  The examiner assessed 
musculoskeletal low back pain, and recommended that the 
veteran continue with his present medications.  The veteran 
also was hospitalized for depression in September 1994.  
During this hospitalization, he complained of chronic low 
back pain and underwent an examination for the same.  A 
lipoma-like mass was noted in the lower right back.  Pain 
precipitated with palpation to the midline at L3-L5.  There 
was slightly decreased range of motion.  Motor strength was 
5/5 throughout and sensation was intact throughout out.  
Motrin was prescribed for pain.  A December 1994 outpatient 
treatment record notes that the veteran was seen after his 
back "went out."  He complained of low back pain and 
numbness in the right big toe.  Upon examination, muscle 
strength was 5/5 bilaterally.  Straight leg raising 
examination was negative and sensation was intact 
bilaterally.  Impression was low back pain.

In September 1996, the RO received a copy of a March 1995 
Social Security Administration (SSA) determination in favor 
of the veteran.   SSA rated the veteran as disabled, with 
degenerative disc disease, depression and generalized anxiety 
noted as severe disabilities preventing employment.  Medical 
records relied upon by the SSA in its decision in favor of 
the veteran included: a May 1990 CT scan report, which 
revealed mild bulging at the L2-3, L3-4 and L4-5 levels with 
narrowing of the lateral recess at the L4-5 and L5-S1 levels 
at the left side; a July 1992 EMG report, which revealed 
evidence of denervation in the left lateral quadriceps 
femoris; a June 1993 examination report, which revealed 
decreased range of motion of the lumbar spine and x-ray 
findings of degenerated disc at the L5-S1 level; and a 
December 1993 x-ray report, which revealed degenerative 
changes.

Analysis

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e) (2000).  Therefore, the Board will only 
focus on the propriety of the reduction.

Furthermore, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim for restoration of a 40 percent evaluation 
for lumbosacral strain with arthritis in light of the above-
noted change in the law.  Nonetheless, the Board determines 
that the law does not preclude the Board from proceeding to 
an adjudication of this claim without first remanding the 
claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the November 1995 Statement of the Case, 
October 1996 Supplemental Statement of the Case, and October 
1998 and November 2000 Court Orders, the veteran has been 
advised of the laws and regulations governing the claim, and 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, to include pertinent 
medical treatment records; in fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims folder.  
Moreover, the veteran has undergone an examination in 
connection with the claim, has testified at a hearing as to 
his claim, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this issue, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In order for VA to reduce certain service-connected 
disabilities, specific requirements must be met.  See 
38 C.F.R. § 3.344 (2000); see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  These requirements apply to ratings 
which have continued for long periods of time at the same 
level (5 years or more), and do not apply to disabilities 
which have not become stabilized or which are likely to 
improve.  See 38 C.F.R. § 3.344(c) (2000).  The Board notes 
that the provisions of 38 C.F.R. §§ 3.344(a) and (b) do not 
apply to this case because the 40 percent rating for the 
veteran's lumbosacral strain with arthritis was in effect 
only for two years and nine months.  In all other cases (such 
as this one), an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant reduction in rating.  Id.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

In this case, when the December 1993 VA examination report is 
compared to the February 1991, October 1991 and March 1992 VA 
examination reports (upon which the increased rating, to 40 
percent rating, was granted), actual improvement in the 
veteran's low back disability is not clearly shown.  
Specifically, when both the veteran's subjective complaints 
and the examining physician's objective findings are 
considered, the veteran's disability is either shown to have 
remained static or to have slight deteriorated over time.  

The Board is cognizant of the December 1993 physician's 
notation, in his report, that the veteran had "multiple 
signs of incongruency," and that his report culminated in no 
diagnosed disability.  That notwithstanding, the veteran hen 
continued to complain of chronic low back pain with radiation 
to the left lower extremity.  Tests for muscle pathology 
remained unchanged.

Additionally, neurological findings reported in 1991 and 1992 
were characterized by the VA examiners as "very mild" and 
"mild."  Such findings were not present on the December 
1993 examination report.  Although a slight improvement of 
neurologic pathology was shown from 1991 to 1993, this 
improvement did not actually reflect an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, supra.  Moreover, later-
submitted medical evidence (specifically, an August 1994 VA 
neurological consultation report) includes a clinical finding 
of decreased sensation.

Additionally, although a slight improvement on lateral 
flexion of the low back was shown from 1991 to 1993, range of 
motion on rotation apparently decreased.  Specifically, range 
of motion testing revealed that, on examination in October 
1991, rotation was recorded as to 90 degrees bilaterally, 
whereas in December 1993, it was to 40 degrees bilaterally.  
Furthermore, the February 1991 VA examiner noted that the 
veteran was able to extend, bend laterally and rotate 
completely without pain; however, the December 1993 VA 
examiner noted that the veteran had complaints of pain on 
forward flexion, extension, lateral flexion and rotation.  
Therefore, it would appear that the veteran's functional loss 
due to pain had increased from 1991 to 1993.   See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board acknowledges the 1993 VA examiner's 
intimation that incongruent complaints of pain on axial 
compression, skin rolling, pelvic rotation and straight leg 
raising possibly indicate that the veteran's symptoms may be 
feigned.  However, later-developed medical evidence neither 
confirms nor supports any such a conclusion.  Indeed, 
subsequent medical evidence tends to indicate continued low 
back pain with radiation to the left lower extremity and 
limitation of motion in the lower back. 

Accordingly, in view of the absence of clear evidence of 
improvement in the veteran's service-connected lumbosacral 
strain with arthritis in December 1993 and thereafter, the 
Board must conclude that the reduction in rating from 40 to 
20 percent was improper.  See 38 C.F.R. § 3.344(c) (2000); 
Dofflemeyer, supra.  The Board must also conclude, therefore, 
that restoration of a 40 percent evaluation from November 1, 
1994 is required.

On a final note, the Board notes that in March 1995, the 
Social Security Administration (SSA) found the veteran to be 
totally disabled since December 1992, based, in part, on 
degenerative disc disease, manifested by low back pain with 
radiation to the left leg and limitation of motion in the 
lower back.  While the SSA's actual decision post-dates the 
reduction in question, the Board notes that the decision 
appears to have been based upon consideration of evidence 
contemporaneous with the reduction currently in question, and 
thus has been considered for the limited purpose of 
determining whether the reduction was proper.  


ORDER

As the reduction of the rating for lumbosacral strain with 
arthritis from 40 percent to 20 percent, effective November 
1, 1994, was improper, restoration of a 40 percent rating 
from that date through June 29, 1997, is granted.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

